IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                            Assigned on Briefs June 13, 2011

                              IN RE: BOBBY D. GREEN

                  Appeal from the Circuit Court for Davidson County
                    No. 10GC6927       Barbara N. Haynes, Judge


                No. M2011-00069-COA-R3-CV - Filed October 4, 2011


A pro se litigant failed to pay the court costs resulting from complaints he had filed, and the
Circuit Court entered an order in 2006 that allowed it to refer future complaints by that
litigant to a Special Master for screening. The court’s order directed the Special Master to
determine whether the court costs had been satisfied and to file a written report
recommending whether the complaint should be allowed to proceed or be dismissed. The
trial court was empowered to dismiss the complaint without a hearing if the recommendation
of the Special Master was that the case not proceed. In the appeal before us, the litigant
appealed from a general sessions judgment that denied him any relief for the purchase of a
lawn mower that he alleged was defective. The Special Master’s investigation revealed that
the litigant had failed to pay any of the court costs previously assessed against him and that
additional costs had accrued since then. In accordance with the Special Master’s
recommendation, the court dismissed his complaint. We find that the trial court acted within
its authority, and we accordingly affirm.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirm

P ATRICIA J. C OTTRELL, P.J., M.S., delivered the opinion of the Court, in which F RANK G.
C LEMENT, J R. and A NDY D. B ENNETT, JJ., joined.

Bobby D. Green, Whites Creek, Tennessee, Pro Se.

                                         OPINION

                                      I. B ACKGROUND

       The record shows that Mr. Green filed a civil warrant in the Davidson County General
Sessions Court on July 18, 2010. He complained that he had been “fraudulently lured into
a bad business transaction” at a yard sale when he bought a lawnmower for $25 that did not
work as promised and which he was “forced to dispose of.” The summons found in the
appellate record asks that a named defendant of unknown address be required to appear, as
well as “two (2) unknown named women” purportedly living at a different address (which
address we need not recite in this opinion) and whom Mr. Green alleged were present when
the sale was conducted.

        Service could not be obtained against the parties named in the summons, and Mr.
Green accordingly moved the court to allow an alias summons to be issued. The court
granted his motion. That summons was likewise not served, apparently because the
residence at the address furnished by Mr. Green was determined to be vacant. Mr. Green
then filed a motion to cite a Sheriff’s Deputy for contempt for the failure of service, alleging
that the failure was deliberate and retaliatory against him because he is a “poor person.” The
motion was denied. Mr. Green filed a notice of appeal to the Circuit Court of Davidson
County as well as a motion to extend his “indigency certification” on appeal.1

        The Circuit Court referred Mr. Green’s case to the Special Master, in accordance with
a prior order of that court which had been filed on November 14, 2006. That order recited
that Mr. Green had failed to pay court costs of $524 from two previous cases and directed
that any future pro se complaints filed by him would be referred to the Master, who was then
to determine whether the court costs had been satisfied and to file a written report
recommending whether, even if the costs had not been paid, the complaint should be allowed
to proceed or be dismissed. No answer or responsive pleading from a defendant would be
required unless the complaint was allowed to proceed. Mr. Green was given ten days from
the entry of the Master’s report to move the court to review it. Otherwise, the report was to
be adopted by the trial court without hearing. There is no indication in the record that Mr.
Green appealed the order of November 14, 2006.

       The report of the Special Master in this case revealed that Mr. Green had still not paid
the court costs from the two cases cited in the 2006 order, and that the total unpaid costs from
those cases and four subsequent cases amounted to $1367.75, while another $1,067 in unpaid
costs had accrued against him as the result of appeals. The Master recommended that Mr.
Green’s complaint be dismissed. Mr. Green filed a timely objection to the report, but the trial
court found that the objection was not well taken, and it dismissed his complaint. This
appeal followed.




        1
       Mr. Green’s motion implies that he filed an affidavit of indigency which was approved by the court.
However, no such affidavit is found in the appellate record.

                                                   -2-
                                         II. A NALYSIS

       A. The Issue on Appeal

         The appellate record was filed in this case on January 13, 2011, but Mr. Green failed
to file a brief within the thirty days of that date, as is required by Tenn. R. App. P. 29(a). On
February 23, 2011, this court ordered him to either file a brief within ten days or else show
cause why his appeal should not be dismissed. Mr. Green filed a short response on March
8, 2011. He also requested that counsel be appointed for him. We denied his request
because, unlike indigent criminal defendants, indigent civil litigants have neither a
constitutional nor a statutory right to be appointed counsel. Hessmer v. Hessmer, 138 S.W.3d
241, 245 (Tenn. Ct. App. 2003).

       We gave Mr. Green an additional seven days to file his brief, and we declared that if
no brief was filed within that time we would consider his filing of March 8, 2011 as his brief
and we would decide the case on the basis of the record and of that filing. The document in
question was a single hand-written page titled “Appellant’s Motion to Clarify his Position
Herein,” which actually did very little to clarify the grounds upon which Mr. Green was
requesting relief. We have determined from our examination of the record, however, that the
only proper issue on appeal is whether the trial court acted within its authority when it
dismissed Mr. Green’s complaint because of his failure to pay court costs assessed against
him in prior cases. Because this is a question of law, our review of the trial court’s order is
de novo upon the record with no presumption of correctness. See Tenn. R. App. P. 13(d);
Whaley v. Perkins, 197 S.W.3d 665, 670 (Tenn. 2006); Union Carbide Corp. v. Huddleston,
854 S.W.2d 87, 91 (Tenn. 1993).

       B. Court Costs

        Tennessee has long followed the principle that the expenses of litigation are to be
borne by the litigants themselves and has recognized that our legislature possesses the
authority to establish the conditions and the procedures for the collection of those expenses.
See Wilson v. Wilson, 185 S.W. 718, 720 (Tenn. 1916) (citing an 1835 statute for the
collection of court costs in divorce cases). Tennessee Code Annotated § 20-12-120 states
that “[n]o leading process shall issue from any court without security being given by the party
at whose instance the action is brought for the successful prosecution of the party’s action,
and, in case of failure, for the payment of court costs and taxes that may be awarded against
the party, unless in cases and instances specially excepted.” Thus, a plaintiff usually posts
a bond or pays a fee to the court clerk upon filing a complaint. Additional fees are assessed
with each additional filing.



                                               -3-
         Tennessee Code Annotated § 20-12-101 states that a successful party in a civil lawsuit
is entitled to recover his costs from the unsuccessful party, “unless otherwise directed by law
or by a court of record, for which judgment shall be rendered.” Tennessee Code Annotated
§ 20-12-119 gives the presiding judge the authority “to apportion the cost between the
litigants, as in the presiding judge’s opinion the equities of the case demand.” Regardless
of how costs are apportioned, Davidson County Local Rule § 33.03 states that “all final
judgments shall provide for the taxing of court costs.”

        In order to protect the rights of all people to have access to the courts, persons whose
poverty renders them unable to pay the up-front costs associated with filing a complaint may
file a Uniform Civil Affidavit of Indigency with the court clerk. If the trial court approves
the affidavit, the party is excused from prepaying the litigation costs or giving security for
such costs. See Tenn. R. S. Ct. 29. However, the approval of an affidavit of indigency
serves merely to defer the payment of costs, not to excuse it.

        Tenn. Code Ann. § 20-12-127(b) reads, “[t]he filing of a civil action without paying
the costs or taxes or giving security for the costs or taxes does not relieve the person filing
the action from responsibility for the costs or taxes but suspends their collection until taxed
by the court.” Referring to Tenn. Code Ann. § 20-12-127(b), our Supreme Court said, “[w]e
cannot conceive of any statute that could be more clear or unambiguous, and according to
the plain language of the statute, an indigent litigant is never permanently relieved from the
duty of paying litigation taxes, although such payment may be deferred.” Fletcher v. State,
9 S.W.3d 103, 105 (Tenn. 1999).

      Our Supreme Court determined long ago that the taxing of court costs against
unsuccessful litigants does not violate the letter or spirit of the requirement that justice be
administered “without sale, denial, or delay.” Harrison, Pepper & Co. v. Willis, 54 Tenn.
(7 Heisk.) 35, 46-47 (1871); see K OCH, W.C., JR. Reopening Tennessee’s Open Courts
Clause: A Historical Reconsideration of Article 1, Section 17 of the Tennessee Constitution,
27 U. M EM. L. R EV. 333 (1997).

        If a party fails to pay the costs assessed against him, the courts have the authority to
execute against that party’s property. Tenn. Code Ann. § 20-12-136. Of course, in some
situations, execution may not be practical. We cannot conclude, however, that the legislature
intended to allow the assessment of costs to become an empty exercise or to deny the courts
any recourse when a party repeatedly refuses to comply with a valid order for the payment
of costs. The courts have authority to take steps to prevent such a litigant from accruing
more costs by filing meritless litigation.




                                              -4-
        C. The Court’s Authority

        It cannot be disputed that trial courts have the authority to dismiss a lawsuit when a
litigant fails to comply with their orders. See Tenn. R. Civ. P. 37.02(C); Tenn. R. Civ. P.
41.02(1). “Trial courts possess inherent, common-law authority to control their dockets and
the proceedings in their courts. Their authority is quite broad and includes the express
authority to dismiss cases for failure to prosecute or to comply with the Tennessee Rules of
Civil Procedure or the orders of the court.” Hodges v. Attorney General, 43 S.W.3d 918, 921
(Tenn. Ct. App. 2000) (citing Kotil v. Hydra-Sports, Inc., No. 01A01-9305-CV-00200, 1994
WL 535542, at *3 (Tenn. Ct. App. Oct. 5, 1994) (no Tenn. R. App. P. 11 application filed).

        The trial court’s authority is also broad enough to allow it, under appropriate
circumstances, to impose“prefiling restrictions on a litigant’s right to initiate a lawsuit in
order to curb repetitive, frivolous, or vexatious litigation.” See Hooker v. Sundquist, 150
S.W.3d 406, 412 (Tenn. Ct. App. 2004). In that case, the trial court sanctioned a litigant for
the serial filing of at least four separate lawsuits against different elected officials asserting
an identical claim in each one: that by serving “meat and drink” at political fundraisers, the
defendants violated Article X, section 3 of the Tennessee Constitution.2 Those lawsuits had
all been resolved against Mr. Hooker.

        The sanctions had two parts. First, Mr. Hooker was ordered to pay all outstanding
court costs associated with previously dismissed cases in which he was the plaintiff. He was
further barred from filing any more complaints against the State of Tennessee or elected
officials until the court costs were paid. Second, any complaint filed in the 20th Judicial
District by Mr. Hooker within the next 24 months was to be submitted to the Special Master
to determine whether it was frivolous or duplicative of other lawsuits previously filed by him.
As in the case before us, the Master was directed to file a report with the trial court
recommending whether the complaint should proceed or be dismissed, the litigant was given
ten days to file an objection to the report, and in the absence of objection the trial court could
adopt the recommendation without a hearing. Hooker v. Sundquist, 150 S.W.3d at 410-411.

       The Hooker v. Sundquist court cited a number of federal cases in which similar
sanctions were upheld. For example, in Ortman v. Thomas, 99 F.3d 807 (6th Cir. 1996), the
Sixth Circuit Court of Appeals held that the District Court’s order imposing an absolute bar
on future filings by a Michigan attorney was too broad, and it accordingly modified that order
by requiring that all his filings be screened by a United States Magistrate Judge. The court
stated that “it is permissible to require one who has abused the legal process to make a


        2
        Mr. Hooker asserted that he had actually filed 13 lawsuits over a period of nine years, challenging
the “meat and drink” practices of elected officials. Hooker v. Sundquist, 150 S.W.3d at 410, fn. 5.

                                                   -5-
showing that a tendered lawsuit is not frivolous or vexatious before permitting it to be filed.”
Id., 99 F.3d at 811.

       Feathers v. Chevron U.S.A., Inc., 141 F.3d 264 (6th Cir. 1998), was a highly unusual
case that originated in the Eastern District of Tennessee. The plaintiff was an individual who
claimed to be a “Humphries heir,” that is, a relative of the man on whose property the
Spindletop oil field was discovered ninety years earlier and who died intestate. The plaintiff
claimed that as a natural heir of the intestate, he was entitled to a share of the wealth
generated by that field. The district court dismissed the complaint as meritless and noted that
there had been an “ongoing flow of meritless and repetitive ‘Humphries heirs’ cases.” To
stem that flow, the court issued an injunction under which no future such cases could be filed
without leave of court.

        The plaintiff appealed, arguing that the restrictions constituted an impermissible bar
on future lawsuits. The appellate court upheld the restrictions stating that “we see nothing
wrong, in circumstances such as these, with an order that restrains not only an individual
litigant from repeatedly filing an identical complaint, but that places limits on a reasonably
defined category of litigation because of a recognized pattern of repetitive, frivolous, or
vexatious cases within that category.” Id, 141 F.3d at 269.

        In the case of In re Green, 669 F.2d 779 (D.C. Circuit 1981) (per curiam), the trial
court barred the filing of any future complaints by a prison inmate who was a “prolific filer,”
unless he paid all filing fees and a $100 deposit for future costs.3 The federal appeals court
found that such a limitation violated Mr. Green’s statutory and constitutional rights of access
to the courts, but it acknowledged that his “flagrant and serious abuse of the judicial process
must come to a stop.” Id., 669 F.2d at 787.

        The appeals court accordingly modified the trial court’s order to prohibit Mr. Green
from filing any civil action without leave of court. In seeking leave of court, Mr. Green was
required to certify that the claims he wished to present were new claims never before raised
and disposed of on the merits by any federal court.4 Other cases upholding various
restrictions on the filing of complaints by litigants who are deemed to have abused the system
include Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Circuit 1987); Abdullah v. Gatto, 773

        3
          The federal appeals court describes the plaintiff as “in all likelihood the most prolific prisoner
litigant in recorded history.”
        4
          In the subsequent case of Hurt v. Soc. Sec. Admin., 544 F.3d 308, 310-11 (D.C. Cir. 2008), the D.C.
Circuit abrogated its own holding that requiring an inmate who was found to be an abusive litigant to pre-pay
his litigation costs was a violation of his constitutional rights. The court reached its new conclusion in
reliance on a decision of the United States Supreme Court, In re McDonald, 489 U.S. 180 (1989).

                                                    -6-
F.2d 487, 488 (2d Circuit 1985) (per curiam); and In re Martin-Trigona, 737 F.2d 1254, 1260
(2d Cir. 1984).

       In the case before us, the trial court entered an order requiring that future pro se
complaints filed by Mr. Green be referred to the Special Master for a determination of
whether prior court costs have been satisfied and for the filing of a written report
recommending whether the complaint should be allowed to proceed or be dismissed. The
court’s order did not, however, require that the Special Master recommend against allowing
the complaint to proceed if those costs were not satisfied. Thus, if the Master found the
complaint to have some merit, there was nothing to prevent her from recommending that it
be heard, regardless of any costs outstanding.

       In the event of a negative recommendation by the Master, the trial court’s order gave
Mr. Green the right to file an objection to the report, and the court was implicitly required
to consider any such objection. The order did not place any limit on the substance of the
objection, so Mr. Green was free to present any argument he believed might persuade the
court that his case had sufficient merit that it should be allowed to proceed.

       The trial court followed the procedure set out in its 2006 order when it dismissed Mr.
Green’s complaint in the present case. The 2006 order is a valid exercise of the court’s
authority, and since there is nothing in the record to indicate that the trial court erred by
dismissing Mr. Green’s complaint, we affirm that dismissal.

                                            III.

       The order of the trial court is affirmed. We remand this case to the Circuit Court of
Davidson County for any further proceedings necessary. Tax the costs on appeal to the
appellant, Bobby D. Green.




                                                   _________________________________
                                                   PATRICIA J. COTTRELL, JUDGE




                                             -7-